Appeal from an order granting an application for leave to serve a notice of claim, pursuant to section 50-e of the General Municipal Law. Order reversed, without costs, and motion denied, without costs. Respondent was little short of 20 years of age at the time of the accident. She first consulted a physician 25 days, and a lawyer about 120 days, after the accident. The papers on this application were served more than 60 days after the expiration of the 90-day statutory period. No showing was made that the failure to serve a notice of claim within the 90-day period was due to any of the disabilities set forth in the statute. Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ., concur.